DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites "the outer side of the reference line" in the last two lines. It is unclear as to what side of the line corresponds to the "outer side." It is unclear whether the outer side is relative to the vehicle mounting position (note the inside/outside terminology used in claim 1) or relative to the circumferential groove. For the purpose of examination, it is assumed to be relative to the groove.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 5, 7, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP2017-109636, with English machine translation).
Regarding claim 1, Suzuki discloses a tire comprising a tread portion with a circumferential groove (see 1a) having a groove bottom, inside groove side wall and an outside grove side wall (see Fig. 1). Tires are capable of being mounted on a vehicle in either direction and so either side of the groove is capable of being the inside or outside groove sidewall. In Fig. 2, the right side wall reads on the inside sidewall. This sidewall comprises a lower side wall portion (see 30) and a protruding portion (see 4) having radially outer edge (at point P) and sloped portion extending obliquely from the radially outer edge to the tread surface (portion extending between P and P1).
Regarding claim 3, Fig. 2 discloses a radial distance of 35 %. 
Regarding claims 5 and 7, the protruding portion 4 is provided only on the inside wall (see Fig. 2).
Regarding claims 17 and 18, the groove has sidewalls 30 which are clearly shown to have substantially the same inclination angles (see Fig. 2).

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP11-123909, with English machine translation).
Regarding claim 1, Tanaka discloses a tire comprising a tread portion with a circumferential groove (see 15, 16) having a groove bottom, inside groove side wall and an outside grove side wall (see Fig. 1, 2). Tires are capable of being mounted on a vehicle in either direction and so either side of the groove is capable of being the inside or outside groove sidewall. Grooves 15 in Fig. 1 include a convex surface formed by radius r1 (protrusion portion) and a lower sidewall portion formed by radius r2. 
Regarding claim 2, the reference line extends in the radial direction from the end of the lower sidewall portion. In Fig. 1 and Fig. 2, the convex portion has curved portions r1,r5 which extend further to the outer side relative to the lower sidewall portion.
Regarding claims 5 and 6, the protruding portion is provided only on one wall (see Figs. 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP2017-109636, with English machine translation) as applied to the claims above, and further in view of Matsumoto (JP2003-146024, with English machine translation).
Regarding claim 2, while Suzuki does not disclose the intersection where the sloped portion intersection with the tread surface as located on the outer side of the reference line, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sloped portion as extending further outwards since Matsumoto, similarly directed towards a tire tread, teaches configuring the outer portion of a circumferential groove with sloped portions (inclined wall portions 8) that extend substantially further outwards from the radial extensions of the lower sidewall 
Regarding claim 4, Fig. 2 discloses a radial distance of 35 %. 
Regarding claims 6 and 8, the protruding portion 4 is provided only on the inside wall (see Fig. 2).
Regarding claims 9-16, Suzuki does not disclose the sloped portion as provided with serrations. In the same field of endeavor of tire treads, Matsumoto teaches providing inclined wall portion 8 (sloped portions) near the tread surface wherein the inclined wall portions are provided with a plurality of fine grooves 9 to improve wettability of the inclined wall portion 8 to improve the adhesion of water, thereby improving the drainage property of the groove ([0017]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the groove of Suzuki with serrated sloped portions as taught by Matsumoto to increase water adhesion and improve drainage performance of the groove ([0017]).

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP11-123909, with English machine translation).
Regarding claims 3 and 4, while Tanaka does not expressly disclose the location of the outer edge as 2 to 40% of the groove depth, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have located the convex portion within the 2 to 40% range since Tanaka clearly illustrates the convex portion as lying in the radially outer half of the groove depth thereby suggesting a position that is closer to the tread surface than the groove bottom. One would have been motivated to position the convex and concave portions of the groove so as to increase the groove volume and improve wet performance ([0024,0039]).
Regarding claims 7 and 8, the protruding portion is provided only on one wall (see Figs. 1, 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amezcua (US2020/0070586), Hayashi (JP2013-147115).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749